Tapley, J.
This is an action brought against the defendant for a bilk of goods sold and delivered to him. The defence set up, that Johnson was under guardianship at the time of the.sale, and that the articles were not necessaries.
The action was referred to the Court with the right to except. The presiding Judge found both points for the *403defence; as to matters of fact, his finding is conclusive. It appeared in evidence that the guardian when appointed was a resident of Massachusetts, and has ever since and still continued to reside there. The plaintiff contended this appointment was illegal and void, but the presiding Judge ruled otherwise, to which the plaintiff excepts.
The power of appointing guardians over such persons is committed to the Judge of Probate for the county in which the person who is put under guardianship resides. Ho is not limited in his selection of guardian to residents of the county, or State. The whole power is committed to him to determine, under the circumstances of each case, the propriety of appointment, and the selection and competency of the person, and his doings in this particular are open to revision by this Court only by appeal. 3 Bradford, (N. Y. Surrogate) Rep., 130. Exceptions overruled.
Appleton, C. J., Cutting, Kent and Barrows JJ., concurred.
Dickerson, J. concurred in the result.